DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a Final Office Action in response to communications received on 12/20/2021. Claims 1-5 and 7-20 are currently pending and have been examined. Claim 6 is cancelled. Claims 1,10 and 15 have been amended. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 1-5 and 7-9 are a method and claims 10-14 are a system and claims 15-20 are a computer readable medium. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 1-5 and 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite receiving, a batch of events from a first data stream output from a first data source, wherein the first data source is an entity or an application, and wherein each event within the batch of events comprises position data for a potential target; determining one or more polygons that comprise the potential target based on the position data and overlaid on a geographic map,  determining an 
Prong 2: This judicial exception is not integrated into a practical application because the only additional elements are a first pipeline of a data processing system, a first event processing application of the first pipeline and a second event processing application of the second pipeline using a continuous query language processor, the advertisement sink for display to receive wherein each event within the batch of events comprises position data for a potential target; determining, one or more polygons that comprise the potential target based on the position data for the potential target, wherein the one or more polygons are part of a grid of polygons overlaid on a geographic map that define an artificial boundary for the geographic map, determining, an approximate 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to 
For these reasons, there is no inventive concept and the claims are not patent eligible. 
Dependents: With respect to dependent claims 2-5, 7-9, 11-14, and 16-21, the claims have been considered and determined to not integrate the judicial exception into a practical application. 
Claim 2 and 12 merely recites wherein the determining the approximate target viewership for the one or more polygons comprises: identifying, by the first event processing application, all potential targets associated with the one or more polygons including the potential target; analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the one or more polygons; and performing statistical analysis, by the first event processing application, on the different groups of potential targets to determine a predominant or amalgamate profile or taxonomy for the approximate target viewership. The limitation merely further limits the analysis of the collected data and does not integrate the judicial exception into a practical application. 
Claim 3 and 13 merely recites obtaining, by the first event processing application, the profile or taxonomy data for the potential target from a third party source; and obtaining, by the first event processing application, a plurality of advertisements from the third party source, wherein each of the plurality of advertisements comprise profile or taxonomy data, wherein the associating the advertisement with the one or more 
Claim 4 and 14 merely recites the executing the query on the memory storage device to obtain the advertisement comprises obtaining, by the second event processing application, each of the one or more of the plurality of advertisements associated with the one or more polygons; and the advertisement to be provided to the sink is selected from the one or more of the plurality of advertisements based on one or more business rules. The limitation merely further limits the analysis of the collected data and the output of the analysis and does not integrate the judicial exception into a practical application. 
Claim 5 and 17 merely recites each event within the batch of events comprises the position data and temporal data for the potential target; the determining that the one or more polygons comprise the potential target comprises determining, by the first event processing application, an instance of the one or more polygons that comprises the potential target based on the position data and the temporal data for the potential target; the approximate target viewership is determined for the instance of the one or more polygons; and the advertisement is associated with the instance of the one or more polygons based on the approximate target viewership. The limitation merely further 
Claim 7 and 20 merely recites wherein the determining the approximate target viewership for the instance of the one or more polygons comprises: identifying, by the first event processing application, all potential targets associated with the instance of the one or more polygons including the potential target; analyzing, by the first event processing application, the profile or taxonomy for each of the potential targets to determine different groups of potential targets within the instance of the one or more polygons; and performing statistical analysis, by the first event processing application, on the different groups of potential targets to determine a predominant or amalgamate profile or taxonomy for the approximate target viewership. The limitation merely further limits the analysis of the collected data and does not integrate the judicial exception into a practical application. 
Claim 8 and 18 merely recites obtaining, by the first event processing application, the profile or taxonomy data for the potential target from a third party source; and obtaining, by the first event processing application, a plurality of advertisements from the third party source, wherein each of the plurality of advertisements comprise profile or taxonomy data, wherein the associating the advertisement with the instance of the one or more polygons comprises: matching the predominant or amalgamate profile or taxonomy for the approximate target viewership with profile or taxonomy data of one or more of the plurality of advertisements; and associating each of the one or more of the plurality of advertisements with the instance of the one or more polygons based on the 
Claim 9 and 19 merely recites the executing the query on the memory storage device to obtain the advertisement comprises obtaining, by the second event processing application, each of the one or more of the plurality of advertisements associated with the instance of the one or more polygons; and the advertisement to be provided to the sink is selected from the one or more of the plurality of advertisements based on one or more business rules. The limitation merely further limits the analysis of the collected data and resulting output and does not integrate the judicial exception into a practical application. 
Claim 11 and 16 merely recites wherein the potential target is a potential customer of a product or service to be displayed in the advertisement associated with the one or more polygons, and the dynamic asset is moving such that the position data for the dynamic asset changes over time. The limitation merely further limits the analysis of the collected data and resulting output and does not integrate the judicial exception into a practical application. 
The dependent claims merely recite additional data for obtaining potential target data that is user to then select an advertisement using the matching of a profile for targeting within a polygon. The source of the data can come from a third party. The dependent claims merely recite additional data that is used in determination of the insights and offers presented. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A 

Allowable Subject Matter
Claims 1-5 and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record was found to be the previous combination of prior art. The combination of Calvert in view of Santhanam however fails to disclose the claims as amended as the claims now require the sources of the data to specifically be from an entity or and application where the data is processed via batch processing and the second data source is a dynamic asset which is processed via the continuous stream of events. The examiner was persuaded that as amended, there was no rationale to combine the previous prior art cited. An updated search found the processing of data via batch processing (see Goodson US 8978034) and the processing of data in a continuous stream (see Alves US 20080301135 and Robichaud US 20160224624) to be well-known method for data processing. However, the prior arts and updated search did not find the combinations to disclose the specific manner and ordered combination for which the claimed inventions disclose receiving, at a first pipeline of a data processing system, a batch of events from a first data stream output from a first data source, wherein the first data source is an entity or an application, and  determining, by the second event processing application, a polygon within the grid of polygons in which the dynamic asset is presently located for the event based on the position data obtained for the dynamic asset;, nor would there be a reason one of ordinary skill in the art would find it obvious to combine. For these reasons the rejection under 35 USC 103 has been withdrawn. The claims remain rejected under 35 USC 101. 
The closest NPL of record was found to be “Managing Complex Augmented Reality Models” which teaches the collected of information from pipelines in order to created an augmented reality world, however still fails to disclose the claimed invention. 
Response to Arguments
Arguments directed to the rejection under 35 USC 103 are persuasive and the rejection has been withdrawn.
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive for the reasons set forth below. 
With respect to the remarks directed to the alleged improvement to target estimation technology, the examiner asserts that the data processing itself is still abstract and merely improving the business process of estimating a location of an asset to better target advertisements. However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology (MPEP 2106.05a II). 
With respect to the receiving steps being considered well-understood, routine, and conventional, the Examiner maintains that the receiving steps are still part of the abstract idea as the receiving and processing of the data is part of the Method for Organizing Human Activity. There is nothing in the claimed invention directed to the improvement of the technology itself or a meaningful limitation that goes beyond the general linking and use of the judicial excpetion, but rather is directed to improving a business solution using the specific combination of data processing steps. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031. The examiner can normally be reached Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/24/2022